Neil, Chief Justice
(concurring).
The issue in this case was from the beginning one of unusual interest. The briefs of counsel for the appellant, Mrs. Helen Bateman Hayes, ably presented her insistence that as the adopted child of W. D. Bateman she *154was Ms “lawful cMld” and lienee entitled to take under “Item 7” of T. P. Bateman’s will. The authorities cited on the brief bear out the insistence that she would share in the estate of her father, the said W. D. Bateman, had he died intestate. But her right as a remainderman to take under the will of the testator, T. P. Bateman, depends solely upon the intention of the said testator.
In my concurrence with the majority I felt, and it is my present view, that in considering the testator’s intention to include or exclude a beneficiary as remainder-man it is important to give attention to the status of the remainderman, that is, was she an adopted child at the time the testator wrote his will? While this is not solely determinative of the intention, it is an important factor in passing upon that issue.
It appears from the record that Helen Bateman Hayes was born on May 20, 1912, and immediately became a member of W. D. Bateman’s household. On September 25, 1912, the last codicil to the will of T. P. Bateman was made, and no change was made in the clause devising the lands in remainder to the “lawful children or descendants” of W. D. Bateman. The said Helen Bateman Hayes was not adopted by W. D. Bateman and wife until August 30, 1919. Judge Bateman, who was recognized as a very able lawyer, must have known when he made his will that Helen Bateman Hayes was not at that time a “lawful child” of W. D. Bateman within the provisions of our statute. In fact the will was made before this child was born.
If he intended to include adopted children, his will was silent in that regard. This being.the case it cannot be said that he intended .to include a future adopted child. When we come to consider . the rights of an adopted child *155■under our statute, it is pointed out by Judge Felts in Marshall v. Marshall, 25 Tenn.App. 309, 156 S.W.2d 449, 450:
“Generally, statutes of adoption are to be strictly construed against an adopted child, but that rule of strict construction is applied only in cases involving the right of an adopted child to inherit from relatives of the adopting parent.”
Moreover, it appears (and the fact was expressly noted by Judge Carney, speaking for the Court of Appeals) “that the testator gave the cestuis que trust for life no right of sale; gave them no power to dispose of the land by will; he gave their wives no rights in the land after their deaths; and with great particularity provided for.the disposition of the fee simple in said lands in case the cestuis que trust for life died without ‘lawful children or their descendants.’ ”
In reading this will we could not avoid taking notice of the great care that Judge Bateman exercised, not only in the disposition of his estate, but his advice, expressed in apt words, as to how his will should be construed. In these circumstances, it seems strange that knowing that Helen was not a natural child of her father, and was not even an adopted child when he wrote his will, he remained silent as to whether or not she should be regarded as a natural child and thus entitled to share as a remainder-man under his will.
In construing this will it is difficult to conceive that the testator intended to provide for a child that was yet unborn when the will was made. The child in these circumstances could not take according to the testator’s intention. Before she could set up a claim as a natural child by force of the statute, her right in this regard *156would have to be found in tbe use of apt words, or some equivalent expression, in tbe will, or by sucb circumstances as would clearly disclose an intention that she was to share as a remainderman.
This case has not been without its difficulties. However, when the will is considered as a whole, and all the circumstances attending its due execution, the extreme care and foresight and legal ability of the testator in disposing of a large estate, I feel that the original opinion of the Court is correct.